Citation Nr: 1430895	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-41 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right lower extremity disability, to include Charcot-Marie-Tooth Disease and right foot and ankle arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from February to July 1966 and from May 1968 to June 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for a right leg disability.  The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claim.

The Veteran testified before the undersigned at a September 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In February 2013 and January 2014, the Board remanded this matter for further development.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  Charcot-Marie-Tooth Disease of the right lower extremity clearly and unmistakably pre-existed the Veteran's entry into active service and clearly and unmistakably did not increase in severity beyond the natural progress of the disease during service.

2.  The Veteran's right foot and ankle arthritis did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.
CONCLUSION OF LAW

Charcot-Marie-Tooth Disease of the right lower extremity and right foot and ankle arthritis were not incurred or aggravated in service and right foot and ankle arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307(a), 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a right lower extremity disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

During the Veteran's September 2012 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for a right lower extremity disability) and asked the Veteran about the history of his claimed disability.  Further, the Veteran provided testimony as to the symptoms and history of his claimed right lower extremity disability and the treatment received for the disability, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board subsequently remanded the claim of service connection for a right lower extremity disability to obtain additional evidence (a VA examination to assess the nature and etiology of the Veteran's claimed right lower extremity disability) based upon the hearing testimony. The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service VA medical treatment for a right lower extremity disability.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed right lower extremity disability and opinions have been obtained concerning the etiology of the claimed disability.  

In its February 2013 and January 2014 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: verify the dates and types of the Veteran's military service with the Illinois National Guard for the period from January to July 1966, afford him a VA examination to assess the nature and etiology of his claimed right lower extremity disability, and obtain opinions as to the etiology of the claimed disability.

In March 2013, the Illinois National Guard verified the dates and types of the Veteran's military service (including during the period from January to July 1966). Also, a VA examination was conducted in April 2013 and opinions as to the etiology of the Veteran's claimed right lower extremity disability have been obtained.  

Thus, the AOJ substantially complied with all of the Board's relevant February 2013 and January 2014 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), such as an organic disease of the nervous system (e.g. Charcot-Marie-Tooth Disease) and arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Moreover, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim of service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, 370 F.3d at 1089.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an April 2013 VA examination report includes diagnoses of Charcot-Marie-Tooth Disease involving the right lower extremity, osteoarthritis of the subtalar joint of the right foot (status post subtalar joint fusion), and osteoarthritis of the right ankle.  Thus, current right lower extremity disabilities have been demonstrated.

The reports of entrance examinations dated in January 1966 and April 1968 indicate that there were no abnormalities other than vision problems at the time the Veteran was examined, accepted, and enrolled for service.  As the Veteran's entrance examinations did not reveal evidence of any right lower extremity disability, he is entitled to the presumption of soundness and the Board must consider whether that presumption is rebutted by clear and unmistakable evidence.  

The Veteran reported on an April 1968 report of medical history form completed for purposes of entrance into service that he experienced a history of leg cramps which occasionally occurred at night following heavy exercise.  Service treatment records also include March, April, and June 1966 reports of treatment for a sore right foot and a swollen ankle.  The Veteran was diagnosed as having a mild deltoid strain on the medial malleolus of the right ankle.  In addition, he reported a history of "foot trouble" on a July 1966 report of medical history form completed for purposes of separation from service.  There is no other evidence of any complaints of or treatment for right lower extremity problems (including Charcot-Marie-Tooth Disease or arthritis) in the Veteran's service treatment records.

Treatment records dated from January 1975 to September 2003, the Veteran's testimony during the September 2012 hearing, the April 2013 VA examination report, and an undated statement from the Veteran include reports of right foot and ankle pain and ankle swelling.  The pain was worsened by prolonged walking and standing.  The Veteran reported that he first experienced right lower extremity pain when he injured his foot as a child and his mother had reportedly told him that he always had high foot arches and "short, stubby feet."  His ankles became swollen and sore following prolonged marches in service, he experienced foot pain on various occasions throughout basic training, and it was difficult to run and perform other physical activities due to his symptoms.  Right lower extremity pain and swelling had continued in the years since his separation from service and the pain had progressively worsened since that time.

A genetic evaluation was conducted in January 1992 at the Mayo Clinic, during which time the Veteran reported that his father, paternal aunt, sister, son, and daughter all had some problems with their feet (e.g. aches, flat feet, hammer toes, high arches, an abnormal gait).  He had high arches of the feet "ever since he could remember" and his mother had told him that his feet had been that way ever since he was a baby.  He may have started to walk late as a child and he never ran as fast as other children.  The physician who conducted the January 1992 genetic evaluation at the Mayo Clinic concluded that the Veteran likely had Type II Charcot-Marie-Tooth Disease and that his family history was suggestive of autosomal dominant inheritance.

Examinations revealed that the Veteran walked with an abnormal gait secondary to foot abnormalities and that he experienced difficulty rocking up onto his heel and rolling onto the lateral aspect of his foot.  There was right foot and ankle pain, fatigability, lack of endurance, and incoordination, as well as right ankle swelling and hind foot and forefoot varus with significant pes cavus.  Vibratory sensation was mildly decreased and ankle motion was limited during the April 2013 examination.  There was electromyography evidence of a very chronic and relatively inactive disorder of multiple bilateral lumbosacral roots or anterior horn cells.  Such findings were possibly due to a cauda equine lesion, a conus medullaris lesion, or a motor neuropathy.  Also, X-rays revealed degenerative arthritis in the right posterior subtalar joint, a cavus deformity of the right foot, and hypertrophic changes in the tarsometatarsal region of the right foot.  The Veteran was diagnosed as having type II Charcot-Marie-Tooth Disease, osteoarthritis of the subtalar joint of the right foot, right ankle arthritis, and possible talocalcaneal collation.

The physician who conducted the April 2013 VA examination explained that Charcot-Marie-Tooth Disease is an inherited disorder of progressive peripheral nerve abnormalities resulting in weakness and numbness.  The condition is generally familial, but there are occasional cases where there is no family history.  The disease is characterized by slowly progressive weakness, which usually involves the legs before the arms.  Symptoms frequently appear in the first two decades of life and the initial symptoms generally involve difficulty walking and tripping due to leg weakness.  Ankle sprains are also common during the initial stage of the disease.  When the disease is very subtle, one may only note clumsiness with running or not being very athletic.  As weakness progresses, "dropped-foot" can occur and a pes cavus deformity of the feet may develop depending upon the degree of intrinsic foot muscle weakness.

The April 2013 examiner then opined that the Veteran's service did not cause Charcot-Marie-Tooth Disease.  He reasoned that the Veteran's history as a child, which was elicited by several examiners, suggested that he had early signs and symptoms of Charcot-Marie-Tooth Disease even before he entered service.  While he reported that he always had high arches, this was never noted in service.  His right ankle symptoms that occurred during basic training were likely ("more likely than not") a temporary aggravation of his underlying disease which existed prior to his entry into service.  As evidenced by his history after service, he experienced progressive increased pain for which he was first seen in 1980 and was diagnosed as having osteoarthritis.  This disease subsequently progressed and became worse, necessitating surgery in 1991.  His neurologic disease progressed and caused "weakness requiring foot ankle arthroses" five to six years prior to the April 2013 examination.  Thus, there was evidence of progression of the Veteran's neurologic disease.

The examiner concluded that based upon a review of the Veteran's medical records and history, his right foot symptoms in service represented a temporary aggravation of his underlying Charcot-Marie-Tooth Disease.  There was no reason to believe, considering the nature of the disease, that the episodes in service aggravated the underlying disease beyond its natural progression.

Also, the examiner opined that the Veteran's arthritis of the subtalar joint and arthritis of the right ankle were due to and the result of his Charcot-Marie-Tooth Disease.  

In February 2014, the examiner who had conducted the April 2013 VA examination opined that there was clear and unmistakable evidence that the Veteran had Charcot-Marie-Tooth Disease prior to service.  The examiner explained that this opinion was based upon a review of the Veteran's medical records (including comments from various medical professionals), comments from his family members, and medical records of his family.  Moreover, the examiner indicated that the osteoarthritis involving the right ankle and the subtalar joint of the right foot were the result of the natural progression of Charcot-Marie-Tooth Disease.  

The April 2013 and February 2014 opinions were based upon an examination of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

In light of the April 2013 and February 2014 opinions that the Veteran's Charcot-Marie-Tooth Disease of the right lower extremity pre-existed service and that his right lower extremity symptoms in service were only temporary flare ups of the disease, the consistent reports provided by the Veteran and his family members of right lower extremity symptoms ever since childhood, the findings of the physician who conducted the January 1992 genetic evaluation (i.e. that the Veteran had an inherited type of Charcot-Marie-Tooth Disease), and the absence of any treatment for Charcot-Marie-Tooth Disease or any other significant right lower extremity problems in service other than a sore right foot and a swollen ankle, the Board finds that the evidence is clear and unmistakable that the Veteran's current Charcot-Marie-Tooth Disease of the right lower extremity both existed prior to service and was not aggravated during service beyond the normal progression of the disease.  As such, the presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed right lower extremity arthritis in service and the Veteran has not contended that such a disability existed in service.  Hence, service connection cannot be granted on this basis. 

The objective evidence otherwise indicates that the Veteran's current right lower extremity arthritis did not manifest until many years after service. The earliest post-service clinical evidence of right lower extremity arthritis is an April 1980 examination report from the Mayo Clinic which indicates that X-rays of the foot and ankle revealed significant degenerative arthritis involving the posterior subtalar joint.  There is no clinical evidence of any earlier right lower extremity arthritis following service.

The absence of any objective clinical evidence of right lower extremity arthritis for over a decade after the Veteran's separation from service in June 1969 weighs against a finding that his current right foot and ankle arthritis was present in service or in the year or years immediately after service.

Moreover, the April 2013 and February 2014 opinions indicate that the current osteoarthritis of the subtalar joint of the right foot and of the right ankle were the natural progression of the Charcot-Marie-Tooth Disease of the right lower extremity.  As service connection for Charcot-Marie-Tooth Disease of the right lower extremity is being denied, any claim of service connection for right foot and ankle arthritis as secondary to the diagnosed Charcot-Marie-Tooth Disease is without legal merit.  See 38 C.F.R. § 3.310 (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has expressed his belief that his pre-existing right lower extremity disability was aggravated in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his pre-existing Charcot-Marie-Tooth Disease of the right lower extremity was worsened beyond the normal progression of the disease in service.  Rather, it would require medical expertise to evaluate the disability and determine whether the symptoms in service represented worsening of the disease beyond normal progression, as opposed to a temporary flare up.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence that the Veteran's Charcot-Marie-Tooth Disease of the right lower extremity either did not pre-exist service or was aggravated in service or that his right foot and ankle arthritis is related to service, and neither he nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current Charcot-Marie-Tooth disease of the right lower extremity either did not pre-exist service or was aggravated in service or that his right foot and ankle arthritis is related to service, manifested in service, or manifested within a year after his June 1969 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for a right lower extremity disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.




ORDER

Entitlement to service connection for a right lower extremity disability, to include Charcot-Marie-Tooth Disease, osteoarthritis of the subtalar joint of the right foot, and osteoarthritis of the right ankle, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


